Citation Nr: 1754301	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other that PTSD, to include psychosis, substance abuse, and depression.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case for additional development in November 2013, May 2015, and July 2017.

The case has returned to the Board for further appellate action.


FINDINGS OF FACT

1.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity; the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating one of the Veteran's alleged in-service stressors.

2.  An acquired psychiatric disorder was not manifest in service and is not attributable to service.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.125(a) (2016).

2.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As noted in the Introduction, the case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development in November 2013, in May 2015, and in July 2017.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a July 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records (STRs), post-service VA treatment records, private treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017).

The Veteran was afforded VA examinations or opinions in September 2015, May 2016, July 2016, and August 2017.  The Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

II.  PTSD and Acquired Psychiatric Disorder

The Veteran served in the United States Army and Army Reserves as an artilleryman with service in Korea from January 1979 to November 1980.  The Veteran contends he developed PTSD due to traumatic events while in service.  He further contends that psychosis, polysubstance abuse, and depression were caused by or aggravated by service.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2017).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a) (2016);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011);  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) (2016) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2016) and 38 C.F.R. § 4.125 (2016) (requiring PTSD diagnoses to conform to the DSM-IV/5).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2016);  see also 38 U.S.C.A. § 1154(b) (West 2014) and 38 C.F.R. § 3.304(d) (2016) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy requires that the Veteran had participated in events constituting an actual fight or encounter with a military foe, hostile unit, or instrumentality.  It does not apply to Veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (2016) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3) (2016).  The amendment provides that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

The Board notes that the Veteran did not engage in combat with the enemy.  The Veteran's DD-214 does not show he has been awarded any combat-related medals.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable to the Veteran's appeal.

Service personnel records show that the Veteran was initially placed in the personnel and medical screening program for duties associated with nuclear weapons.  He was removed from the program for performance issues and substance abuse disciplinary actions.  He received an early general discharge under honorable conditions.   

A review of the Veteran's STRs shows that he was diagnosed with situation reaction manifested by confusion and agitation on April 17. 1980.  In nursing notes from the same day, a clinician reported that the Veteran was admitted to the emergency room in straightjacket, yelling and screaming that he wanted to see his mother and bellowing that he was tired of militaristic ways.  Furthermore, according to the clinician, he was uncooperative and needed to be placed in four-point leather restraints.  The clinician further opined that his physician prescribed Haldol; however, the Veteran continued to be "negativistic" and uncooperative.  A follow-up clinical record noted that the Veteran had been prescribed Thorazine and Haldol and remained in restraints.  At this time, his urine was screened positively for drug use.  In an abbreviated medical record the next day, April 18, 1980, a clinician noted that the Veteran was calm, coherent, appropriate, and cooperative.  Psychosis, according to the clinician, was not present.  The clinician also noted that the Veteran reported that he smoked marijuana, but had no problems with alcohol.  Furthermore, the clinician reported at this time that were no indications of irregularities in the Veteran's appearance, affect, or behavior; and, there was no indications that he experienced hallucinations, illusions, homicidal ideations, suicidal ideations, escape ideations, or any vegetative signs.  Lastly, a clinician reported that same day the Veteran awoke and admitted freely to "drug ingestion as means to get out of [his] unit."

A review of the Veteran's VA treatment records from 1995 shows that he had been diagnosed for marijuana dependence and depression.  Throughout this period of time, the Veteran reported that he had been arrested by military police, incarcerated, was restrained in a straightjacket forcibly.  He also ventured that he might have PTSD.  Furthermore, he reported that he experienced ideations of assassination and hallucinations.

May 1996 progress notes from the Lake City, Florida Veteran's Affairs Medical Center (VAMC) reported that the Veteran was attending group therapy and participated in "therapeutic activities."  This note is silent as to PTSD, psychosis, substance abuse, or depression.

A review of the Veteran's 1996 records from the Tallahassee, Florida VA Clinic shows that the Veteran complained of interpersonal issues, intrusive thoughts, depression, and anxiety.  The Veteran stated that he had a polysubstance abuse disorder and suffered from unspecific non-combat related PTSD.  The Veteran relayed that he had experienced significant emotional and behavioral upheaval while on active duty in Korea.  An examiner opined whether this upheaval "was due to actual trauma or due to an overactive mental process [remained] unknown."

The Veteran received a mental status examination at the Lake City VAMC in May 1996.  The examiner provided diagnostic impressions of polysubstance dependence and dysthymia, further opining that borderline personality traits could not be ruled out.  The examiner assigned the Veteran a guarded prognosis.  Psychosocial rehabilitative treatments included psycho-education, Alcoholics Anonymous, and Narcotics Anonymous.  In a "history of present illnesses" note from the same period, a clinician noted that the Veteran stated that he started using alcohol and marijuana when he was 18, then "speed (amphetamine) and PCP (phencyclidine)."  By age 22, according to the note, the Veteran added powdered cocaine to his illicit polysubstance abuse repertoire, which escalated from 2-3 grams a day to 10-15 grams a day.  The Veteran stated that he used these substances until he was 32, when he limited himself to marijuana.

An April 2000 social worker's report from the Gainesville, Florida VAMC stated that the Veteran "will be opening a claim for s.c. [service connection] status for PTSD.  The examining social worker opined that the Veteran looked disheveled and as if he were in pain.  He also noted that the Veteran reported suicidal thoughts; however, the social work opined that the Veteran did not exhibit intent to harm himself.  In a subsequent VAMC psychiatric report of June 2000, the assigned psychiatrist reported that the Veteran was homeless.  As to symptoms, the Veteran was reported to have a cooperative attitude, impaired problem solving, audio-visual hallucinations, and depression discerned through reports of chronic pain and poor sleep.  The psychiatrist's findings were negative as to cognitive impairment, mania, PTSD, or suicidality.  A VAMC psychiatric note from the following day provided impressions of possible dysthymia; homelessness without income; and cocaine abuse.  As to manifestations, this clinician reported that the Veteran was not psychotic, suicidal, assaultive, or agitated.

A review of the other 2000 Tallahassee VAMC psychiatric treatment records reveals that the Veteran was hospitalized.  An admitting psychiatrist noted that the Veteran stated that he had been hospitalized "about 5 times" since the early 1990s, noting that he had received diagnoses of depression, PTSD, and psychosis.  The Veteran reported that he sometimes heard voices; had decreased energy; experienced hopelessness; had difficulty concentrating; and contemplated suicide.  This psychiatrist provided diagnostic impressions of substance mood disorder, specifically opining that this impression was "versus adjustment disorder with depressed mood or major depressive disorder (MDD) or polysubstance disorder."  This psychiatrist was silent as to diagnostic impressions of PTSD or any type of psychosis.

Lake City VAMC progress notes from 2000 show that the Veteran sought treatment with a social worker and received prescriptions for psychiatric medications.  These notes include references to the Veteran's use of PCP and cocaine.  As to trauma and PTSD history, the Veteran reported at this time that he had "been stabbed in the leg in 1989."  The Veteran also reported that he had a violent temper.  While his affect was anxious, his thought process was consistent and goal directed.  Neither delusions nor perceptual distortion were present.  The progress notes further recorded efforts to alleviate the Veteran's homelessness.  While an in-patient, the Veteran stated that he was not ready to be discharged, threatening to overdose on medication.  Moreover, the Veteran was reported to "sabotage discharge," which required intervention of the police.  According to one psychiatrist, the Veteran "seem[ed] determined to stay in the [VAMC] facility due loss of job, home, and [lack of] money."  This psychiatrist opined that Veteran was calm and when he got what he wanted, noting that he was manipulative and embellished complaints to this end.  While the Veteran contended that he was suicidal, the psychiatrist reported that he did not feel that the Veteran was "actually" suicidal.  Impressions included possible dysthymia and past cocaine and alcohol abuse.

In May 2002, the Veteran submitted a statement, via VA FORM 21-4138.  He stated that he witnessed the assassination of the president of South Korea while in service.  He further stated that had had to cope with the possibility of going to war.  He claimed at this time he began to take illicit drugs.  Moreover, he wrote that he had been put into a straightjacket by military police and locked in a cell in 1978.  As a consequence of these occurrences, according to the Veteran, he had "flashbacks" and suspicions.  He added that he had been diagnosed with PTSD in 1995.

A July VA 2003 treatment record provided a diagnostic impression of borderline personality disorder (BPD) and severe polysubstance dependency.  The record also included the qualification that "depression not otherwise specified (NOS) with some psychotic features is commonly seen in individuals with severe BPD."  This record is silent as to either diagnostic impressions of PTSD or psychosis per se.

In 2005, the Veteran sought VA homeless case management.  The VA case worker noted that the Veteran reported hearing voices, suicidal ideations, persecutory ideations, and visual hallucinations. 

October and November 2006 VA treatment records from the VA Coast Veterans Healthcare System (HCS) noted that the Veteran reported a diagnosis of schizophrenia.

In 2010 and 2011, the Veteran received treatment at the Gainesville VAMC.  According to an interdisciplinary treatment plan report, the Veteran's primary problem was cocaine and cannabis dependence.  The report noted a secondary problem of a "lack of knowledge/understanding of mental health issues (mood disorder, depression, and psychosis)."  A December 2012 psychiatry report provided a diagnostic impression of mood disorder (NOS) with psychotic features and cocaine/cannabis dependence.

In his August 2013 VA FORM 9, the Veteran claimed that he was diagnosed with PTSD at both the Lake City VAMC and Tallahassee VAMC in 1995.  He also wrote that psychosis due to substance was caused by PTSD.

In December 2013, VA received a copy of the Veteran's Social Security Administration (SSA) mental health assessment.  In pertinent part, this assessment concluded that the Veteran needed drugs to cope.  Furthermore, it noted that the Veteran stated that he had drug problems since the age of 18.

In April 2014, the Veteran submitted a statement, in which he repeated his earlier contentions.  The same month, the Veteran's sister and buddy submitted statements, which, in pertinent part, took notice of the Veteran's mental state and reiterated his accounts of the straightjacket and cell.  They entreated VA to help the Veteran.

In a June 2015 treatment report from the Gainesville VAMC, a clinician opined that the Veteran has not heard voices telling him to harm himself.  In July 2015, the Veteran submitted a statement in large part reiterating and embellishing his earlier contentions.  A July 2015 Homeless report from the Gainesville VAMC indicated that the Veteran had a drug use disorder.  The report also indicated that the Veteran did not have schizophrenia; another psychotic disorder; bipolar disorder; or military-related PTSD.

A September 2015 VA memorandum confirmed that the Veteran served in South Korea when president Park Chung Hee was assassinated in October 1979.  Corroboration was made through the following electronic document: http://www.airpower.maxwell.af.mil/airchronicles/aureview/1985/jul-aug/berkley.html (last accessed November 1, 2017).  There was no indication that the Veteran was in a position to witness the event.  Although international tensions increased and military forces were on higher alert, there was no evidence of specific actual or imminent hostile attacks relevant to the Veteran's unit. 

In September 2015, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran had neither been diagnosed with PTSD nor with any other mental disorder.  The examiner reviewed the Veteran's medical history, treatment records, and the Veteran's lay statements.  He also interviewed the Veteran.  The examiner opined that there were neither stressors nor symptoms of PTSD present.  As a consequence, the Veteran, according to the examiner, had no other mental disorders attributable to PTSD.  As to an acquired psychiatric disorder, the examiner opined that he was unable to provide an opinion due to the Veteran's lack of cooperation, whereby he could not differentiate between legitimate symptoms and feigned symptoms.

A December 2015 Gainesville VAMC treatment record noted that the Veteran stated that "the street drugs don't work anymore."  The Veteran also stated that he was diagnosed in 1995 and had filed an appeal.  An examiner noted that the Veteran had been hospitalized several times.  Moreover, she opined that "[f]or some reason while he was possibly using cocaine [the Veteran] was diagnosed as bipolar, [however] I think that polysubstance dependence is more likely."

March and April 2016 treatment records from E.C., a private psychiatric hospital, where the Veteran was a court-mandated patient provided psychiatric diagnostic impressions of: cannabis use disorder; cocaine use disorder; amphetamine use disorder; alcohol use disorder; inhalant use disorder; tobacco use disorder; Fentanyl use disorder; and hallucinogen use disorder.  Furthermore, E.C. "ruled out" substance-induced mood, psychotic disorder, or schizoaffective disorder.  The records noted the Veteran's problems with anger management, abuse of guns, and self-medication with illicit drugs.  The Veteran stated that he heard voices, felt sad, irritable and experienced mood swings.  As to physical health, a history of pancreatitis with an alcohol etiology was reported.  In two of its 34 reports, E.C. provided an assessment of PTSD; however, no diagnostic testing was performed and the treatment records do not provide an etiology for the disorder.

In a May 2016 Report of General Information, VA FORM 27-0820, it is noted that the Veteran indicated that he had been recently incarcerated at the Florida State Penitentiary and was placed on suicide watch due to his having a mental breakdown.  The report also noted that he had threatened to kill staff at the RO.  He was arrested, according to the report, because of this threat of homicide.

In May 2016, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file, assessed his medical and psychological histories, considered the Veteran's lay accounts and conducted an interview.  The examiner opined that the Veteran did not meet the criteria for PTSD initially, noting that he had cocaine, cannabis and alcohol substance abuse disorders.  Borderline traits, according to the examiner, were also present.  The examiner indicated occupational impairment due to the diagnosed disorder.  The examiner indicated that the Veteran's chronic and severe substance dependence would preclude his ability to manage his finances adequately.  After an evaluation of the Veteran's history and symptoms presented, the examiner opined that the Veteran's reported stressors could not be verified and therefore he could not provide a diagnostic impression of PTSD.  Moreover, according to the examiner, the Veteran's "unspecified mood disorder" appears to be related to his chronic substance abuse that began prior to active service.  Hence, there is no objective evidence to create a nexus between the Veteran's report of current symptoms and his active service.

In July 2016, VA provided an addendum opinion.  A VA psychologist reviewed the Veteran's claims file and medical history.  As to the evidence, the psychologist wrote that the primary admitting diagnosis at E.C., noted above, on March 7, 2016 was polysubstance abuse (and a ruling out of substance-induced mood and psychotic disorder).  Upon discharge from E.C., diagnoses included cannabis use disorder; cocaine use disorder; amphetamine use disorder; alcohol use disorder; inhalant use disorder; tobacco use disorder; hallucinogenic use disorder; and substance-induced mood and psychotic disorder.  As to an addendum opinion, the psychologist concurred with the last VA examiner's opinion that the Veteran's polysubstance abuse disorder and substance-induced mood and psychotic disorder began prior to active service and were not caused or aggravated by service.

In August 2017, VA provided another addendum opinion.  The examiner reviewed the Veteran's claims file and medical history.  This examiner opined that the Veteran's history has been reviewed by three separate examiners, noting that all of the evidence of record supports a finding that the Veteran has a personality disorder with antisocial traits and a long history of abusing substances which preceded his military service.  Furthermore, according to the examiner, the Veteran currently has been assigned a "behavioral flag," as he had threated VA staff; the examiner opined that this behavior itself is a "hallmark sign" of antisocial personality disorder.

As to substance abuse, the examiner noted that the Veteran had recently violated the terms of his probation by engaging in actions that were grounds for arrest.  Furthermore, the Veteran was undergoing treatment for cocaine and cannabis abuse disorders.  When all of this is considered, diagnostic impressions of substance abuse disorder and personality disorder are apposite.  The examiner underscored that the Veteran's symptomatology does not support a diagnostic finding of PTSD.  In closing, the examiner urged the RO not to send the Veteran for another examination with any of the prior examiners in light of his behavioral flag.  And, lastly, he opined that should another examination be necessary, it would be prudent to use different examiners accompanied by the police.

The Board finds that, in this Veteran's case, the claimed in-service stressful event involving arrest and restraint in service is consistent with the service records but did not involve incarceration but rather aggressive medical care following an episode of significant drug abuse.  The Board finds that the Veteran did not witness an assassination of a political leader.  Even if the resulting increase in international tensions and military readiness could be interpreted by the Veteran as fear of hostile action, it is highly attenuated and, in the context of the time and location, a relatively constant environment on the Korean peninsula.  As all military forces in that region and time trained for conflict, it is possible but of low probability that this constituted a traumatic event.  

The Board recognizes that two E.C. reports noted PTSD.  Nevertheless, these two reports do not establish a basis for the conclusion that was reached; the diagnoses at the Gainesville and Lake City VAMCs were reported by the Veteran and any notation about PTSD lacks specificity and findings, including the symptoms and stressors to support a diagnosis.

The probative value of the Veteran's lay assertions is outweighed by the weight of the evidence that reflects that the Veteran does not meet the diagnostic criteria for PTSD.  The May 2016, July 2016, and August 2017 VA examiners specifically found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  The VA examiners further provided an explanation for the PTSD-like symptoms reported by the Veteran as being a consequence of his multiple substance abuse disorders, which had been, by the Veteran's own account, on-going prior to his military service.  The VA examiners' opinions are entitled to substantial probative weight, in light of the absence of such a substantiated diagnosis anywhere in the VA treatment records or E.C. treatment records; these VA examiners' reasoned conclusions are consistent with the evidence of record.  The Board finds the opinions of the May 2016, July 2016, and August 2017, taken as a whole, to be both reliable and adequate.  They were provided after reviews of the claims file with related medical treatment records, an examination of the Veteran, accurate findings and a rationale for the opinion; there is no credible evidence of PTSD. 

Likewise, these examiners also found that the Veteran's symptoms do not constitute an acquired psychiatric disorder other than PTSD, to include psychosis, substance abuse, and depression.  As noted by the VA examiners, the Veteran's polysubstance abuse disorder and substance-induced mood and psychotic disorder began prior to active service and were not caused or aggravated by service.  As is the case with PTSD, these examiners' findings outweigh the probative value of the Veteran's lay assertions.  All three VA examiners reported that there was absolutely no evidence of record to support the contention that an acquired psychiatric disorder was caused or aggravated by an in-service incurrence.  Again, the Board finds the opinions of the May 2016, July 2016, and August 2017 examiners, taken as a whole, to be both reliable and adequate.  The examiners' rationale was based upon clinical findings, application of the appropriate DSM criteria, consideration of the Veteran's accounts, and thorough review of the evidence of record.

As the preponderance of the evidence establishes that the Veteran does not have PTSD, he has not established the current disability element of the claim for entitlement to service connection for this disability.

To the extent that the Veteran was diagnosed with substance-induced mood and psychotic disorder, the Veteran did not assert that his psychiatric symptomatology was related to his service until 2011, after he filed his supplemental claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  There is no evidence of record that "links" the Veteran's psychiatric disorder, however diagnosed, to his service.  His substance-induced mood and psychotic disorders have been related to his polysubstance dependencies.   The great weight of competent evidence is that his long term, persistent abuse of drugs during and after service was not compelled by any events in service or manifestations of a psychiatric disorder acquired in service.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-4 (1994). 

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's acquired psychiatric disorder to an in-service event, the Board finds that the probative value of the Veteran's lay assertions are outweighed by the clinical evidence of record, which is entitled to greater probative weight.  The Veteran is competent to testify as to his symptoms and observations. See Kahana, 24 Vet. App. at 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a Veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  However, the Board has weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative value.  The Veteran's lay assertions are outweighed by the specific and reasoned conclusions of the VA examiners who have found the Veteran does not have a psychiatric disorder related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). 

In summary, there is no reliable evidence linking the Veteran's acquired psychiatric disorders including psychosis, substance abuse, and depression to service. 

As a last consideration, the Board acknowledges the Veteran's abuse of multiple polysubstance and alcohol.  In this regard, the Board notes that the law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct-the abuse of drugs and alcohol.  See U.S.C..A. §§ 1105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2016);  see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary polysubstance or alcohol abuse disabilities, and secondary disabilities that result from primary polysubstance or alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order for service connection to be granted for polysubstance or alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability.  Here there is no dispute as to the essential facts and polysubstance dependence and alcohol dependence have not been related to a service-connected disability, and a direct service connection is legally precluded.  Moreover, as the diagnosed substance-induced mood and psychotic disorder are due to polysubstance dependence and alcohol dependence, service connection is not warranted for either of these disorders.

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 49.

ORDER

Service connection for posttraumatic stress disorder (PTSD) is denied.

Service connection for an acquired psychiatric disorder other than PTSD, to include psychosis, substance abuse, and depression is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


